Citation Nr: 1455734	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional evidence, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
  

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis  and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for GERD, and no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).

2.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  With regard to the claim of entitlement to service connection for tinnitus, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.
VA satisfied the notification requirements of the VCAA by means of letters dated January 2011 and May 2011, which advised the Veteran of the evidence necessary to substantiate his service connection claims, and provided him with notice of disagreement how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.  However, the claim of entitlement to an increased rating for GERD arises from disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, a May 2012 Statement of the Case (SOC) afforded the Veteran with information concerning the rating criteria for establishing a disability rating for GERD in excess of 10 percent.

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, as well as a VA examination report dated in September 2011.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the September 2011 VA examination report shows that the VA examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided sound reasons and bases for his findings.  In addition, the examination report provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.

Further, as noted, the appellant was afforded a Board video conference hearing in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his wife and representative , demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focus on such evidence and elements.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 
23 Vet. App. 488, 498 (2010).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

In determining the adequacy of assigned disability ratings, consideration is also given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use, including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.

Entitlement to an initial disability evaluation in excess of 10 percent for GERD.

The Veteran's GERD is currently evaluated as 10 percent disabling under DC 7346, hiatal hernia.  Under this diagnostic code, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrant a 30 percent rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent rating.  

During his VA examination in September 2011, the Veteran reported that he was experiencing daily GERD symptoms, including epigastric burning and pain, and occasional nausea with slight hematemesis.  It was noted that his symptoms were significantly improved with over-the-counter medications.

However, two years later, during the November 2013 hearing before the Board, the Veteran complained symptoms that included vomiting at night, acid reflux, pain and burning in the throat and esophagus, coughing, choking and chest pain.  His wife testified that his night time regurgitation was considerable and she feared that he might choke or aspirate the regurgitated matter.  

VA treatment reports of record show that the Veteran has been receiving regular treatment for his chronic GERD throughout the period on appeal.

Based on a thorough review of the evidence of record, the Board concludes that a disability evaluation of 30 percent, and no higher, for the Veteran's GERD is warranted under DC 7346.  This rating is based not only on objective medical evidence, but also on the Veteran's credible testimony during his Board hearing concerning his symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, as the Board finds no reason to doubt the Veteran's credibility in this case, it concludes that a 30 percent rating is warranted under DC 7346.

With regard to assigning a higher disability rating under that diagnostic code, the Board notes that, although the evidence of record (both lay and medical) demonstrate complaints/findings of dysphagia, pyrosis, regurgitation and substernal pain, productive of considerable impairment of health, there is no evidence that, during the period on appeal, he has experienced material weight loss and hematemesis or melena with moderate anemia.  Accordingly, a higher , 60 percent disability rating is not warranted.

The Board has also considered whether a higher disability rating is warranted for the Veteran's disorder under another diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  However, as there is no medical evidence that he has ever been diagnosed with any of the other digestive system diseases under 38 C.F.R. § 4.114 during the course of this appeal, a higher disability rating is not 
warranted under any other diagnostic code listed under the "Diseases of the Digestive System."

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected digestive disability is not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  The Veteran has submitted no evidence showing that his condition markedly interfered with his employment status beyond that contemplated by the assigned evaluations, and there is also no indication that it necessitated frequent, or indeed any, periods of hospitalization.  The symptomatology shown during this period of the appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Entitlement to service connection for tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

The Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

During his November 2013 Board hearing, the Veteran reported that he had served in the Navy for 20 years, primarily as a Torpedoman's Mate technician, where he worked on ships firing mock torpedoes.  He said he was only provided with single-layer hearing protection (earplugs only, versus earplugs and headphones).  As the Veteran's DD 214 shows his primary specialty in service as a Torpedoman's Mate technician for 16 years, the Board finds his claim of acoustic trauma is credible.
Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During the March 2011 VA examination, the Veteran credibly reported in-service noise exposure from torpedoes and small arms weapons.  He also said that he had experienced tinnitus for approximately three (3) years, the approximate period since his separation from service.  The VA examiner, however, concluded that the Veteran's tinnitus not related to acoustic trauma in service simply because there was no evidence of hearing loss complaints at separation and no changes from his induction examination.  However, as noted above, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, supra.   

Although the examiner found that the Veteran's tinnitus was less likely than not related to service because there were no hearing complaints in service or at separation, the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Ledford v. Derwinski, at 89 (1992).  As it is highly probable that the Veteran would have been exposed to acoustic trauma in his MOS as a Torpedoman's mate, the Board finds that the nexus requirement of a service connection claim is satisfied for tinnitus.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010). 

Accordingly, three elements of a service connection claim are satisfied for tinnitus.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West  2014); 38 C.F.R. § 3.102 (2014).  




								(Order on next page)
			

ORDER

Entitlement to an initial disability evaluation of 30 percent, and no greater, for GERD is granted.

Entitlement to service connection for tinnitus is granted.

____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


